COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 RENE ORDONEZ, AS DEPENDENT
 ADMINSISTRATOR FOR THE ESTATE                   §
 OF JAY CLAYTON GRADY,
 DECEASED,                                       §               No. 08-14-00157-CV

                        Appellant,               §                    Appeal from

 v.                                              §               327th District Court

 WILLIAM D. ABRAHAM,                             §             of El Paso County, Texas
 JOSEPH (SIB) ABRAHAM, AND
 MARIA HERNANDEZ, AS NEXT                        §             (TC # 2014-DCV-00257)
 FRIEND OF S.C.G., A MINOR, AND
 M.R.G., A MINOR,                                §

                        Appellees.               §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.     We therefore affirm the judgment of the court below.         We further order that

Appellees recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 11TH DAY OF JANUARY, 2017.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Larsen, J. (Senior Judge) and Ferguson, J.
Larsen, J. (Senior Judge), sitting by assignment, not participating
Ferguson, J., sitting by assignment